DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 2, and 4-23 are pending. 
3.	Claims 1, 2, and 4-23 are examined herein. 
Claim Rejections - 35 USC § 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
5.	Claims 1, 2, and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
	Applicant claims a recombinant polynucleotide molecule encoding an insect inhibitory polypeptide having an amino acid sequence with at least 80% identity to SEQ 
	Applicant describes the full-length SEQ ID NO: 23 as the amino acid sequence of a mature form of the protein termed “TIC3668,” wherein the amino acid sequence is a naturally occurring insecticidal protein from Brevibacillus laterosporus.  Applicant describes the full-length SEQ ID NO: 33 as a nucleic acid sequence encoding SEQ ID NO: 23, wherein SEQ ID NO: 33 is optimized for expression in plants.  Applicant describes SEQ ID NO: 64 as a nucleic acid encoding SEQ ID NO: 23, wherein the nucleic acid is optimized for expression in bacteria (see Brief Description of the Sequences on pg. 9-14).  Applicant describes SEQ ID NO: 23 as having insecticidal activity against one species of a coleopteran pest and two species of lepidopteran pests (Examples 1, 2, 7-10, Table 6; Table 9).  
Applicant describes a number of additional insecticidal proteins isolated from said bacteria species, as well as their precursors, including a precursor of SEQ ID NO: 23, wherein said proteins have between 95.6% and 99.7% sequence identity to SEQ ID NO: 23.  Applicant also describes an artificial “collage” protein of SEQ ID NO: 12, having 96.6% sequence identity to SEQ ID NO: 23 and having insecticidal activity (Example 12; Brief Description of the Sequences on pg. 9-14; Sequence Search results 
Applicant does not describe the genus of recombinant polynucleotides encoding an insecticidal protein having 80% identity to SEQ ID NO: 23.  Applicant does not describe the genus of polynucleotides having 80% sequence identity to SEQ ID NO: 33 or 64, wherein said polynucleotides encode proteins with insecticidal activity.  Neither has Applicant described any insecticidal proteins from said genera, wherein the proteins are active against any lepidopteran or coleopteran species other than the species identified in Tables 6 and 9 of the specification. 
SEQ ID NO: 23 is 295 amino acid residues long. A sequence having 80% identity to it could comprise 59 substitutions, deletions or insertions anywhere along the length of SEQ ID NO: 23.  This would result in the genus of at least 2059 sequences.  This number is infinite in practical terms.  The few described species are not sufficiently representative of the vast genus encompassed by the claims. 
Further, Applicant has failed to set forth any structural features that would allow one having ordinary skill in the art to visualize which members of the claimed genus of proteins have the recited coleopteran and lepidopteran activity and which do not.  Neither has Applicant described any insect species against which SEQ ID NO: 23 is active, besides one coleopteran and two lepidopteran species. 
The lack of written description in the specification is particularly critical given the state of the art.  The prior art appears silent with regard to the structures within any Brevibacillus laterosporus proteins that would be necessary and sufficient for the claimed function.  Moreover, it is known that “a wide variety of molecules, including B. laterosporus (Ruiu, Insects (2013) 4:476-492).  
The prior art also indicates that insecticidal activities of B. laterosporus have not been as well characterized as those of, for example, Bacillus thuringiensis.  De Oliveira et al teach that “The pathogenic potential of B. laterosporus against invertebrates has been known for some time, yet there is a dearth of literature concerning the biological control potential of this species.  The broad spectrum of activity and the absence of definitive data with regard to the molecular basis of toxicity make this species a worthy topic of investigation” (De Oliveira et al (2004) 70:6657-6654; pg. 6662, right col.).  
	For the claimed genus of insecticidal proteins and nucleic acids encoding them, Applicant has failed either to describe a number of representative species or to set forth the structure-function relationship between the claimed amino acid and polynucleotide sequences and the recited insecticidal activity.  As a result, it is unclear whether at the time of filing Applicant was in possession of the invention as broadly claimed. 
Scope of Enablement
6.	Claims 1, 2, and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant polynucleotide molecule encoding the full-length protein of SEQ ID NO: 23, wherein said protein has insecticidal activity against one coleopteran and two lepidopteran species, and for polynucleotides encoding several additional proteins possessing insecticidal activity and having approximately 95.6% and 99.7% sequence identity to SEQ ID NO: 23, does not reasonably provide enablement for the genus of recombinant polynucleotides encoding an amino acid sequence with 80% identity to SEQ ID NO: 23, .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a recombinant polynucleotide molecule encoding an insect inhibitory polypeptide having an amino acid sequence with at least 80% identity to SEQ ID NO: 23.  Applicant claims said recombinant polynucleotide molecule having a nucleotide sequence with at least 80% identity to SEQ ID NO: 33 or 64.  Applicant claims an insect inhibitory recombinant polypeptide encoded by said molecule.  Applicant claims cells, compositions, vectors, plants, and commodity products comprising said polynucleotide or polypeptide.  Applicant claims a method of producing seed comprising said recombinant polynucleotide. 
	Applicant teaches that the full-length SEQ ID NO: 23 is the amino acid sequence of a mature form of the protein termed “TIC3668,” wherein the amino acid sequence is a naturally occurring insecticidal protein from Brevibacillus laterosporus.  Applicant teaches that the full-length SEQ ID NO: 33 is a nucleic acid sequence encoding SEQ ID NO: 23, wherein SEQ ID NO: 33 is optimized for expression in plants.  Applicant teaches that SEQ ID NO: 64 is a nucleic acid encoding SEQ ID NO: 23 that is optimized 
Applicant teaches a number of insecticidal proteins isolated from said bacteria species, as well as their precursors, including a precursor of SEQ ID NO: 23, wherein said proteins have between 95.6% and 99.7% sequence identity to SEQ ID NO: 23.  Applicant teaches making an artificial “collage” protein of SEQ ID NO: 12, having 96.6% sequence identity to SEQ ID NO: 23 and having insecticidal activity (Example 12; Brief Description of the Sequences on pg. 9-14; Sequence Search results for SEQ ID NO: 23 against the Published Applications database, and against Issued Patent - see alignment against the sequences of the parent application 14/945140). 
Applicant does not teach the genus of recombinant polynucleotides encoding an insecticidal protein having 80% identity to SEQ ID NO: 23.  Applicant does not teach cells or plants comprising said polynucleotides nor compositions comprising an insecticidal protein with 80% sequence identity to SEQ ID NO: 23, or methods of using said plants or compositions.  Neither has Applicant taught any insecticidal proteins from said genus wherein the proteins are active against any lepidopteran or coleopteran species other than the species identified in Tables 6 and 9 of the specification.  The instant specification and the state of the art indicate that it would be highly unpredictable to practice the instant invention through the full scope of the claims. 
SEQ ID NO: 23 is 295 amino acid residues long. A sequence having 80% identity to it could comprise 59 substitutions, deletions or insertions anywhere along the length 59 sequences, a very large number.  Applicant has not taught how to practice said genus.
The disclosure is silent as to which amino acids or motifs or domains within SEQ ID NO: 23 are essential for the claimed insecticidal function.  As a result, even if one were able to make an isolated nucleic acid encoding an amino acid sequence with 80% sequence identity to the instant SEQ ID NO: 23, Applicant has not taught how to use it, because it may or may not have insecticidal activity.  Conversely, even when the use is specified as insecticidal activity against an insect pest, one would not have been able to make said isolated polypeptide in the first place, because Applicant has not taught which modifications would preserve the insecticidal activity. 
The specification indicates that even among the few TIC proteins, including TIC3668, whose insecticidal activity has been assayed, substantial variability exists with regard to said activity (see Tables 6 and 9).  This variability observed with only a few pest species and proteins suggests that it would be highly unpredictable to attempt to extrapolate the limited teachings of the specification onto the genus of any sequence with 80% identity to SEQ ID NO: 23 and any insect pest. 
This unpredictability is borne out by the state of the art.  As suggested by Ruiu and De Oliveira, discussed in the written description rejection above, not enough is known about insecticidal activity of Brevibacillus laterosporus in order to be able to reliably predict insecticidal activity of the proteins from said bacteria.  It is also noted that even the same strain of B. laterosporus can show variable toxicity towards different dipteran and lepidopteran targets (see Table 1 on pg. 6658 of De Oliveira et al).  
.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 3, 4, 5, 8-11, 16, 19, 21, and 22 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Sampson et al (US Patent 8,461,415). 
The claims are drawn to a recombinant polynucleotide molecule encoding an insect inhibitory polypeptide having an amino acid sequence with at least 80% identity to SEQ ID NO: 23; including wherein said polynucleotide is linked to a heterologous promoter; to an insect inhibitory polypeptide produced by said polynucleotide, including wherein the insect is a lepidopteran insect.  The claims are drawn to a host cell comprising said polynucleotide and to a composition comprising said polypeptide. 
Bacillus thuringiensis having 95% sequence identity to the instant SEQ ID NO: 23 (Table 1).  The sequence alignment between the instant SEQ ID NO: 23 and SEQ ID NO: 50 of Sampson et al is set forth below.  The instant SEQ ID NO: 23 is the “Query.”
Score
Expect
Method
Identities
Positives
Gaps
Frame
546 bits(1406)
0.0()
Compositional matrix adjust.
274/287(95%)
277/287(96%)
0/287(0%)


Features:
Query  2    SSTDVQERLRDLAREDEAGTFNEAWNTNFKPSDEQQFSYSPTEGIVFLTPPKNVIGERRI  61
            SSTDVQERLRDLARE+EAGT NEAWNTNFKPSDEQQFSYSPTEGIVFLTPPKNVIGERRI
Sbjct  24   SSTDVQERLRDLARENEAGTLNEAWNTNFKPSDEQQFSYSPTEGIVFLTPPKNVIGERRI  83

Query  62   SQYKVNNAWATLVGSPTEASGTPLYAGKNVLDNSKGTMDQELLTPEFNYTYTESTSNTIT  121
            SQYKVNNAWATL GSPTE SGTPLY GKNVLDNSKGT DQELLTPEFNYTYTESTSNT T
Sbjct  84   SQYKVNNAWATLEGSPTEVSGTPLYVGKNVLDNSKGTSDQELLTPEFNYTYTESTSNTTT  143

Query  122  HGLKLGVKTTATMKFPIAQGSMEASTEYNFQNSSTDTKTKQVSYKSPSQKIKVPAGKTYR  181
            HGLKLGVKTTATMKFPIAQGSMEASTEYNFQ+SSTDT TK VSYKSPSQKIKVPAGKT+R
Sbjct  144  HGLKLGVKTTATMKFPIAQGSMEASTEYNFQDSSTDTTTKTVSYKSPSQKIKVPAGKTFR  203

Query  182  VLAYLNTGSISGEANLYANVGGIAWRVSPGYPNGGGVNIGAVLTKCQQKGWGDFRNFQPS  241
            VLAYLNTGSISGEANLYANVGGIAW V PGYPNGGGVNIGAVLTKCQQKGWGDFRNFQPS
Sbjct  204  VLAYLNTGSISGEANLYANVGGIAWGVLPGYPNGGGVNIGAVLTKCQQKGWGDFRNFQPS  263

Query  242  GRDVIVKGQGTFKSNYGTDFILKIEDITDSKLRNNNGSGTVVQEIKV  288
            GRDVIVKGQGTFKSNYGTDFILKIEDITDSKLRNNNGSGTVVQEIKV
Sbjct  264  GRDVIVKGQGTFKSNYGTDFILKIEDITDSKLRNNNGSGTVVQEIKV  310

Sampson et al teach making an expression construct, wherein the nucleic acid sequence encoding SEQ ID NO: 50 is under the control of a heterologous promoter (Example 6).  Sampson et al teach expressing said construct in E. coli (Example 6).  Sampson et al teach assaying, in a feeding assay, the expressed protein for activity against insect pests and teach that the protein was active against diamondback moth, southwestern corn borer, and other lepidopteran species (Example 6; Table 2).  The disclosure of Sampson et al thus reads on the polynucleotide and polypeptide of the instant claims.  E.coli cells expressing said protein read on the host cell and commodity . 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 12-15, 18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al (US Patent 8,461,415, first published as 2011/0030096 on February 3, 2011) in view of Campbell et al (Plant Physiol. (1990) 92:1-11) and Boets et al (US Patent Publication 2002/0199215). 
The claims are drawn to a recombinant polynucleotide molecule encoding a protein with at least 80% identity to SEQ ID NO: 23, including wherein the polynucleotide has at least 80% sequence identity to SEQ ID NO: 33.  The claims are 
The teachings of Sampson et al have been set forth above.  In addition, Sampson et al teach making plant transformation vectors comprising a nucleic acid encoding insecticidal proteins of their invention (col. 13, line 50 - col. 14, line 48).  Sampson et al teach optimizing genes for expression in plants (col. 14, lines 49-60).  Sampson et al teach making plants and seeds transformed with said vectors, growing said plants, and obtaining their seeds; and teach specifically obtaining transgenic plants expressing a pesticidal toxin (col. 15, line 13 - col. 17, line 51; col. 18, line 23 - col. 19, line 16). 
Sampson et al do not teach a polynucleotide having at least 80% identity to SEQ ID NO: 33 and do not expressly teach a composition comprising SEQ ID NO: 23 and anther insecticidal agent. 
Campbell et al teach optimization of codon usage for gene expression in higher plants.  Campbell et al teach codon bias tables for monocot and dicot plants (beginning on pg. 2, right col.; Table I on pg. 3; Table IV on pg. 8; Table V on pg. 10).
Boets et al teach combining insecticidal proteins from Brevibacillus laterosporus with other insecticidal proteins from the same species or with Bt toxins, such as CryET70 and Cry3Bb (Abstract; paragraphs 0002 and 0056). 
At the time of filing, it would have been prima facie obvious to one having ordinary skill in the art to modify the teachings of Sampson et al and obtain plants and prima facie obvious to modify the teachings of Sampson et al using the teachings of Boets et al and use SEQ ID NO: 50 in a composition also comprising another insecticidal protein such as the Cry proteins of Boets et al. 
It would have been further prima facie obvious to modify the nucleic acid encoding SEQ ID NO: 50 of Sampson et al using the teachings of Sampson et al and Campbell et al such that the resultant nucleic acid is codon optimized for expression in plants.  Given that the resultant sequence would encode an insecticidal protein having at least 80% sequence identity to SEQ ID NO: 50 (which has 95% identity to the instant SEQ ID NO: 23), it would be considered an obvious variant of a sequence having at least 80% identity to the instant SEQ ID NO: 33 (wherein SEQ ID NO: 33 encodes the full-length SEQ ID NO: 23). 
One would have been motivated to combine said teachings given the express suggestion of Sampson et al; given the advantages of having several insecticidal proteins in a composition, as taught by Boets et al; and in order to enhance the expression of a bacterial gene encoding the protein of Sampson et al in a plant, as taught by Campbell et al.  Given that Sampson et al and Boets et al reduced their invention to practice and given the routine nature of codon optimization, one would have had reasonable expectation of success. 
Relevant Prior Art
13.	While the following prior art was not used as a basis for the above rejections, the Examiner considers it relevant to the claimed invention.  UniProt Accession Number Brevibacillus laterosporus protein having 96.8% sequence identity to the instant SEQ ID NO: 23.  
UniProt Accession Number A0A075R7H4 (integrated into UniProt on October 29, 2014) teaches a mosquitocidal protein from Brevibacillus laterosporus, having 96.7% sequence identity to the instant SEQ ID NO: 23.  See Sequence Search results for SEQ ID NO: 23 against the UniProt Database. 
Conclusion
14.	No claims are allowed. 
15.	Claims 6, 7, and 17 appear free of the prior art.  The prior art does not teach a protein having at least 80% sequence identity to SEQ ID NO: 23 and having insecticidal activity, specifically, against a coleopteran pest. The closest prior art is Sampson et al (US Patent 8,461,415), which teaches an insecticidal protein having 95% sequence identity to SEQ ID NO: 23.  However, the protein of Sampson et al is active against Lepidopteran pests.  
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/
Primary Examiner, Art Unit 1662


ATTACHMENT TO THE OFFICE ACTION

Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a nucleic acid encoding a protein with 80% identity to the instant SEQ ID NO: 23, but the instant specification is silent about the source of a Brevibacillus laterosporus strain from which said nucleic acid was isolated.  No strain information is supplied.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
(i) What is the source of the B. laterosporus strain from which the gene encoding the instant SEQ ID NO: 23 was isolated? Please supply all of the designations/denominations used for this strain.
(ii) At or before the time of filing of the instant application or any provisional application to which benefit is claimed, had said B. laterosporus strain been disclosed or made publicly available? If so, under what designation/denomination and under what conditions were said strain been disclosed or made publicly available and from when to when?
Trade Secret, then Applicant should follow the guidance of MPEP §724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure. Please indicate where the relevant information can be found. 
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97. 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this 

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663